The evidence in this case showed that the defendant kept a boarding-house and had a bar where he sold cider and an article known as “ Reed’s gilt-edge tonic,” by the glass or drink, to all persons who called for the same; that the tonic was sold in considerable quantities, by the glass or drink, to persons who drank it as a beverage as other liquors are drank, and that persons became intoxicated thereby; that said tonic was generally sold at saloons and drinking-places in that vicinity, and contained a large percentage of distilled spirits.
It was claimed on the part of the government that the evidence showed that this tonic was “ compound liquors,” within the meaning of the third subdivision of section 3244, Revised Statutes, and that the manufacturer of such compounds was liable to pay a rectifier’s special tax, and that the defendant was guilty under the- information for selling the same in the rhanner shown by the evidence. ;
The court charged the jury that if the article sold was a medicine and contained spirits simply to preserve its medicinal qualities, ánd was sold and taken as a medicine in good faith, that the defendant should be acquitted. But if the jury found from the evidence that the article was a compound containing such a quantity of spirits as to be intoxicating, and was sold by the defendant as a beverage, he knowing its intoxicating quality, and was drank by persons not as a medicine, but as a beverage, because of its intoxicating and stimulating qualities, then, no matter by what name it was known or called, the defendant was guilty as charged.
The jury returned a verdict ,of guilty, and the defendant was fined $300, and sentenced to imprisonment in the custody of the marshal for 30 days.